Exhibit 10.14

ASSET PURCHASE AGREEMENT

Tyche Health Enterprises, LLC

And

TSH Acquisition, LLC

Graymark Healthcare, Inc.

Dated as of March 31, 2013



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (the “Agreement”) is entered into on March 31,
2013, by and between Tyche Health Enterprises, LLC, a California limited
liability company (“Seller”), TSH Acquisition, LLC, a Delaware limited liability
company (“Buyer”). Buyer and Seller are collectively referred to herein as the
“Parties.”

WHEREAS, pursuant to that certain MEMBERSHIP INTEREST PURCHASE AGREEMENT dated
July 17, 2007 (“Purchase Agreement”), a copy of which is attached hereto as
Exhibit “A,” Seller owns both preferred and common membership interests in
Foundation Surgery Holdings, LLC, Foundation Weightwise Holdings, LLC (NKA
Foundation Surgical Hospital Affiliates, LLC) as well as the right to various
equity interests in the affiliates of these Foundation companies (herein
collectively referred to as “Foundation”); and

WHEREAS, Buyer desires to purchase and acquire from Seller all of its right,
title and interest in the Purchase Agreement and any preferred or non-preferred
ownership interest in the Foundation entities that have been acquired as a
result of the Purchase Agreement; and

WHEREAS, subject to the terms and conditions contained in this Agreement, Seller
shall assign, sell, convey and transfer to Buyer all of its right, title, and
interest in the Purchase Agreement as well as any preferred or non-preferred
ownership interest in the Foundation entities that have been acquired as a
result of the Purchase Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

1. ACQUISITION OF ASSETS BY BUYER.

1.1. Purchase and Sale of Assets. Subject to the conditions specified in section
2 below, Seller agrees to sell, assign, convey and transfer to Buyer and Buyer
agrees to purchase and acquire from Seller, all of Seller’s right, title and
interest in the Purchase Agreement and any preferred or non-preferred ownership
in the Foundation entities that have been acquired as a result of the Purchase
Agreement (the “Acquired Assets”). Buyer shall assume any and all rights and
obligations of Seller contained in the Purchase Agreement.

1.2 Purchase Terms. Buyer agrees to purchase the Acquired Assets in accordance
with the following terms:

1.2.1. Buyer will pay a total purchase value of $12,717,662.22 according to the
following payment schedule:

 

2



--------------------------------------------------------------------------------

  a)

On or before March 29th, 2013, Buyer will pay Seller $5,029,101.66 in cash. Such
amount shall be paid by wire transfer in accordance with instructions provided
by Seller.

 

  b)

Buyer will provide Seller with a note in the principal amount of $5,029,101.66
that will be backed by a binding, irrevocable unconditional letter of credit in
a form approved by Seller and provided and issued by a state or national bank
acceptable to Seller and providing for an expiration date (“Expiry”) of not less
than             days from issuance date and in an amount not less than
$5,225,581.00. The note shall become due and payable on August 1st, 2013 for
$5,029,101.66. Until the note is paid in full, it shall bear interest of 11.5%
annually, payable in monthly installments of $48,195.56 due on the 1st of each
month commencing on the 1st day of May, 2013 and thereafter on the 1st day of
each succeeding month until the 1st day of August, 2013 when all accrued
interest remaining unpaid together with the principal amount shall then be
immediately due and payable. If the note is not timely paid or if any monthly
interest payment required to be paid thereunder is not received by the Seller
within five (5) days of its due date for each month respectively, then a late
fee equal to 10% of the amount due shall be added to the amount then due and
payable. In the event that a default in the payment obligation under the note
occurs, then all principal and accrued interest and late fees shall be
accelerated and become immediately due and payable. A default shall mean that if
any payment due is not received within 5 days of its due date. TIME IS OF THE
ESSENCE IN THIS TRANSACTION. In the event of a default as above described then
Seller may immediately, and without notice present such letter of credit for
payment and draw upon such letter of credit all amounts due and owing under and
pursuant to the terms of the note. The form of the note is attached hereto as
Exhibit “B”.

 

  c) $553.903.00 in the form of a Buyer’s new promissory note issued directly to
Brian McCormack. The parties acknowledge that current Seller member, Brian
McCormack, has agreed to “roll” his investment into Buyer in accordance with a
separate agreement entered into between Brian McCormack and the Buyer. Seller is
not a party to such agreement which has been separately negotiated by Buyer and
Mr. McCormack without Seller’s participation. Therefore, Mr. McCormack’s full
consideration from the sale of the assets shall be the note he receives from
rolling into the Buyer. Any amounts to be paid to Mr. McCormack shall be
subordinated to all amounts to be paid to Seller pursuant to this Agreement.

 

3



--------------------------------------------------------------------------------

  d) $1,865,600.00 in the form of a Buyer’s new promissory note issued directly
to S&H Equipment Leasing. The parties acknowledge that current Seller Member,
S&H Equipment Leasing, has agreed to “roll” its investment into Buyer in
accordance with a separate agreement entered into between S&H Equipment Leasing
and the Buyer. Seller is not a party to such agreement which has been separately
negotiated by Buyer and S&H Equipment Leasing without Seller’s participation.
Therefore, S&H Equipment Leasing’s full consideration from the sale of the
assets shall be the note he receives from rolling into the Buyer. Any amounts to
be paid to S&H Equipment Leasing shall be subordinated to all amounts to be paid
to Seller pursuant to this Agreement.

 

  e) $239,955.89 in the form of newly issued preferred shares of Buyer
containing the preferences described in Exhibit “C.” Such shares shall be issued
directly to members of Seller in accordance with instructions provided by
Seller.

 

  1.2.2 Subject to Seller receiving certain releases as previously agreed to,
Seller, through its managers, shall agree and consent to the transfer of 70 of
Seller’s membership units presently held by Rock Solid Gelt Limited, a Delaware
limited partnership, to Buyer pursuant to a separate agreement entered into
between Rock Solid Gelt Limited and THE Managers and between THE Managers and
Graymark.

 

  1.2.3 .

 

  1.2.4 In addition to the consideration stated above, upon the combination of
the Foundation/Graymark assets whether by way of asset transfer, stock transfer,
merger, or other, Graymark shall issue the following warrants for common shares
of Graymark;

 

  •  

1,687,500 5 year warrants at a strike price of $1.15

 

  •  

3,062,500 7.5 year warrants at a strike price of $1.50

 

  •  

2,000,000 10 year warrants at a strike price of $1.75

The warrants exercisable at any time and shall be assigned by Seller to its
members and shall include registration/piggy back rights in accordance with the
agreement attached as Exhibit “D.” In addition, Buyer shall cause the warrants
and the underlying stock to be listed within             years. Twenty percent
of the warrants shall be allocated and assigned directly to THE Managers.

 

4



--------------------------------------------------------------------------------

  1.2.5 The Buyer agrees to issue a promissory note to THE Managers for accrued
unpaid management fees equal to approximately $350,000. The note shall be
subordinate to the payments to the note payable to Seller described in 1.4.1(d).
The note shall bear the same interest rate and late charge as the Seller’s note
and shall be due on August 1, 2013.

2. CONDITIONS TO SELLER’S PERFORMANCE: Seller’s performance is subject to each
of the following which run in favor of Seller:

 

  2.1 That the form of the promissory note and the letter of credit payable to
Seller is acceptable to Seller. The form of the promissory note is attached
hereto as Exhibit “B,” and the form of the letter of credit is attached hereto
as Exhibit “E.”

 

  2.2 That this transaction is approved by the members of Seller in accordance
with Seller’s Operating Agreement.

 

  2.3 That the cash funds of $5,029,101.66 are on deposit seller at time of
closing.

 

  2.4 That releases acceptable to Seller have been received in conjunction with
(1) the transfer of the 70 membership units describe in section 1.2.2 above, and
(2) the roll over by Brian McCormack and S&H Equipment Leasing as described in
sections 1.2.1(c) and (d) above.

 

  2.5 That the form of the registration rights/piggyback rights agreement which
is attached hereto as Exhibit “D” has been approved by Seller.

 

  2.6

That the $117,000 payment due by Foundation is paid to Tyche on or before
March 25th, 2013.

 

  2.7 That the form of the promissory note described in section 1.2.5 the form
of which is attached as Exhibit “F” has been approved by Seller.

3. REPRESENTATIONS AND WARRANTIES OF SELLER. Seller represents and warrants to
Buyer the following:

3.1. Organization and Qualification of the Seller. Seller is a limited liability
company that is duly organized, validly existing, and in good standing under the
laws of the State of California and, upon approval of its Members in accordance
with its Operating Agreement, shall have the requisite power and authority to
enter into this Agreement.

 

5



--------------------------------------------------------------------------------

3.2. THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS ARTICLE 3 ARE THE ONLY
REPRESENTATIONS AND WARRANTIES BEING MADE BY SELLER AND ITS AFFILIATES IN THIS
AGREEMENT. EXCEPT AS SET FORTH IN THIS ARTICLE 3 OR IN ANY OTHER TRANSACTION
DOCUMENT, NONE OF THE SELLER, ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES OR REPRESENTATIVES MAKE OR HAVE MADE ANY OTHER
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN RESPECT
OF THE BUSINESS OR ANY OF THE ACQUIRED ASSETS, INCLUDING WITH RESPECT TO
(I) MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, (II) WARRANTY AGAINST
INFRINGEMENT, (III) THE OPERATION OF THE BUSINESS BY THE BUYER AFTER THE CLOSING
OR (IV) THE PROBABLE SUCCESS OR PROFITABILITY OF THE BUSINESS AFTER THE CLOSING,
ALL OF WHICH ARE HEREBY DISCLAIMED.

4. REPRESENTATIONS AND WARRANTIES OF BUYER. Buyer represents and warrants to
Seller that:

4.1. Authorization of Transaction. Buyer and Foundation have all requisite
corporate power and authority to execute and deliver this Agreement and all
associated documents referenced herein.

5. DUE DILIGENCE. Buyer has completed its own due diligence investigation of the
operation of the Seller and the Acquired Assets, the results of which shall have
been deemed satisfactory in the sole discretion of Buyer, its agents, employees
and representatives. Buyer is relying exclusively on its own due diligence and
not on any representations or statements made by Seller or its agents. Buyer
waives any and all claims against Seller or its agents for any failure to
disclose any information to Buyer.

6. MISCELLANEOUS.

6.1. Press Releases and Public Announcements. Subject to this Section 7.1, no
press release, publicity or other form of public written disclosure related to
this Agreement shall be permitted by either party to be published or otherwise
disclosed unless the other party has indicated its consent to the form of
release in writing, except for any disclosure as is deemed necessary or
advisable, in the reasonable judgment of the responsible party, to comply with
national, federal or state laws or regulations with respect to regulatory
reporting or disclosure obligations, including without limitation, under
securities laws and stock exchange rules and regulations and further including
without limitation, in filings on Form 8-K or 10-Q as the case may be.

6.2. Succession and Assignment; No Third-Party Beneficiary. This Agreement and
the rights of the Parties hereunder may not be assigned by operation of law or
otherwise. This Agreement shall be binding upon and shall inure to the benefit
of the Parties hereto and the successors and permitted assigns thereof. This
Agreement is for the sole benefit of the Parties and their successors and
permitted assignees and nothing herein expressed or implied will give or be
construed to give any Person, other than the Parties and such successors and
permitted assignees, any legal or equitable rights hereunder.

 

6



--------------------------------------------------------------------------------

6.3 Indemnification By Buyer. Buyer hereby indemnifies and holds Seller, its
officers, managers, and affiliates harmless from all claims, costs (including
attorneys fees), liabilities or damages arising out of or relating to the
separate agreements entered into between Buyer and Rock Solid Gelt Limited,
Brian McCormick, and/or S&H Equipment Leasing as described in sections 1.2.1(c)
and (d) and 1.2.2 above.

6.4. Counterparts. This Agreement may be executed in any number of counterparts,
(including by facsimile transmission or by electronic mail with scan or
attachment signature) each of which will be deemed an original, but all of which
together will constitute but one and the same instrument.

6.5. Headings. The headings contained in this Agreement are for convenience
purposes only and will not in any way affect the meaning or interpretation
hereof.

6.6. Notices. Any and all notices required hereunder shall be in writing and
shall be (a) sent by certified, first-class mail, postage prepaid, (b) sent by
national overnight courier or (c) delivered by facsimile (with the original
promptly sent by any of the foregoing manners), to the addresses or facsimile
numbers of the other Party as set forth below. The effective date of any notice
hereunder shall be the date of receipt by the receiving Party:

If to Seller:                             

If to Buyer:                             

6.7. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California.

6.8. Amendments and Waivers. No alternation, waiver, cancellation, or any other
change or modification in any term or condition of this Agreement, or any
agreement contemplated to be negotiated or reached pursuant to the terms of this
Agreement, shall be valid or binding on either party unless made in writing and
signed by duly authorized representatives of both Parties. Any waiver of breach
or default pursuant to this Agreement shall not be a waiver of any other
subsequent default. Failure or delay by either party to enforce any term or
condition of this Agreement shall not constitute a waiver of such term or
condition.

6.9. Severability. To the extent any provision of this Agreement is found by a
court of competent jurisdiction to be invalid or unenforceable, that provision
notwithstanding, the remaining provisions of this Agreement shall remain in full
force and effect and such invalid or unenforceable provision shall be deleted.

6.10. Expenses. Each of party will bear its own costs and expenses (including
legal and accounting fees and expenses) incurred in connection with this
Agreement.

 

7



--------------------------------------------------------------------------------

6.11. Construction. This Agreement is the result of negotiation between the
Parties and their respective counsel. This Agreement will be interpreted fairly
in accordance with its terms and conditions and without any strict construction
in favor of either Party. Any ambiguity shall not be interpreted against the
drafting Party.

6.12 Arbitration. Except as expressly set forth in this Agreement, all
disagreements, disputes, controversies and claims arising out of this Agreement,
shall be submitted to and resolved by arbitration in Orange County, California
before a commercial panel of one arbitrator in accordance with and pursuant to
the Commercial Arbitration Rules of the American Arbitration, as then in effect.
The arbitrator shall be selected by mutual agreement of the Parties, or if no
agreement can be reached, the arbitrator shall be selected by the American
Arbitration Association. The arbitrator shall be licensed attorneys with at
least fifteen (15) years’ experience in the negotiation and performance of
commercial contacts. The discovery period shall last no more than sixty
(60) days after the arbitrators shall declare the discovery period commenced,
and each Party may conduct no more than five (5) depositions. The arbitrator
shall issue a reasoned opinion in support of his or her award. The determination
of the arbitrator shall be final and binding on the Parties. The service of any
notice, process, motion or other document in connection with an arbitration
proceeding or for the enforcement of any arbitration award bay be made as set
forth in this Agreement (other than by telecopier). The provisions of this
section shall not be deemed to preclude any Party hereto from seeking
preliminary injunctive or other equitable relief to protect or enforce its
rights hereunder pending arbitration, or to prohibit any court from making
preliminary findings of fact in connection with granting or denying such
preliminary injunctive relief pending arbitration, or to preclude any Party
hereto from seeking permanent injunctive or other equitable relief after and in
accordance with the decision of the arbitrators. Nothing herein shall be
construed to mean that any decision of the arbitrator is subject to judicial
appeal or review, on any ground whatsoever. Each Party shall bear its own costs
and expenses in the event of any dispute hereunder.

6.13 Attorney’s Fees. In the event of any dispute relating to or arising out of
the subject matter of this Agreement (or to enforce the terms of this
Agreement), the non-prevailing party shall reimburse the prevailing party for
all reasonable attorney fees and costs resulting therefrom.

6.14 Entire Agreement. This Agreement, including the transaction documents
referenced herein, constitutes the entire agreement among the Parties hereto
with respect to the subject matter hereof and supersedes any and all prior
discussions, negotiations, proposals, undertakings, understandings and
agreements, whether written or oral, with respect thereto. In the event of any
conflict between the terms of this Agreement and any agreement or document
entered into or delivered in accordance herewith, including any purchase order,
terms and conditions of supply or any other document delivered in accordance
herewith, the terms of this Agreement shall prevail.

 

8



--------------------------------------------------------------------------------

“Seller”   

“Buyer”

TYCHE HEALTH ENTERPRISES, LLC    TSH ACQUISITION, LLC By:    THE MANAGERS, LLC,
a    By:   

/s/ STANTON NELSON

By:    Archimedes Financial, LLC,      

Stanton Nelson

Its Manager

By:   

/s/ MICHAEL B. HORRELL

         Michael B. Horrell, Sole Member and Operating Manager       By:   

Fortuna Asset Management, LLC, a

California limited liability company, its Manager

      By:   

/s/ KAREN B. BRENNER

         Karen B. Brenner, Manager      

 

9



--------------------------------------------------------------------------------

EXHIBIT “A”

PURCHASE AGREEMENT

EXHIBIT “B”

PROMISSORY NOTE

EXHIBIT “C”

DESCRIPTION OF PREFERENCES

EXHIBIT “D”

REGISTRATION/PIGGYBACK RIGHTS AGREEMENT

EXHIBIT “E”

LETTER OF CREDIT

EXHIBIT “F”

NOTE TO THE MANAGERS

EXHIBIT “G”

RELEASE

 

10